DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 02 December 2021.  The changes therein and corresponding remarks have been considered.  
No claims have been cancelled or added via the amendment.  Therefore, claims 26-45 remain pending in the application.


Specification/Claim Informality Objections
In claim 26, “JTAG” in line 6 should be --Joint Test Action Group (JTAG)-- (to initially introduce the acronym for that set of claims).  Appropriate correction is required.
claim 37, “JTAG” in line 4 should be --Joint Test Action Group (JTAG)-- (to initially introduce the acronym for that set of claims).  Appropriate correction is required.
In claim 40, “the memory device” should be --the non-volatile memory device-- (for clarity and consistency).  Appropriate correction is required.
In claim 41, “claim, 37 wherein” should be --claim 37, wherein-- (the comma position).  Appropriate correction is required.
In claim 42, the first recitation of “JTAG” should be --Joint Test Action Group (JTAG)-- (to initially introduce the acronym for that set of claims).  Appropriate correction is required.
In claim 44, “Joint Test Action Group JTAG” should be --JTAG-- (since JTAG is initially introduced in parent claim 42; see above).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 26 as amended recites “a JTAG cell including a parallel input (PIN) from an 
However, in Fig. 2 of the application, although the PIN of a given JTAG cell 500 receives an output of a corresponding first sense amplifier SA, it appears that the SIN is not connected to an output of a second sense amplifier and that the SOUT is not connect to an input of a third sense amplifier.  Also, in Fig. 4B of the application, an input of a sense amplifier SA is connected to a memory cell MC, and is not connected to any input of the JTAG cell 500.
Here, the claim term “JTAG cell” (associated with 500 in Figs. 2 and 4B) is understood to be an element that is separate and distinct from an element associated with the claim term “sense amplifier” (associated with SA in Figs. 2 and 4B).
Therefore, claim 26 as amended is deemed to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 37 as amended substantially recites the same limitation above, thus is rejected for the same reason(s) above for claim 26.

Claims 27-36 and 38-41 depend from claims 26 and 37, thus are rejected for the same reason(s) above for claim 26.

-----------------------------------
Claims 26-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With reference to the above 35 USC 112(a) rejections, claims 26 and 37 as amended are deemed indefinite because, in light of Figs. 2 and 4B of the application, it is unclear in the claims the intended meaning/ scope of the added limitation “a JTAG cell including a parallel input (PIN) from an output of a first sense amplifier of the associated sensing circuitry, a parallel output (POUT) to corresponding data circuity of a host device, a serial input (SIN) connected to an output of a second sense amplifier, and a serial output (SOUT) connected to an input of a third sense amplifier”.

Further, in amended claim 26, it is unclear in the claims whether “a JTAG cell” is one of or different from “a plurality of modified JTAG cells” in previously presented dependent claim 29.
Further, in amended claim 26, it is unclear in the claims whether “a JTAG cell” is same as or different from “a modified JTAG cell” in previously presented dependent claim 30.
Further, in amended claim 26, it is unclear in the claim whether “a second sense amplifier” and “a third sense amplifier” are part of or different from “sensing circuitry” in line 3 of the claim.
Further, in amended claim 26, it is unclear in the claim whether “a host device” in lines 

Further, in amended claim 37, it is unclear in the claim whether “a second sense amplifier” and “a third sense amplifier” are part of or different from “sensing circuitry” in line 2 of the claim.
Further, in amended claim 37, it is unclear in the claim whether “a host device” in line 10 is intended to be referring to or different from “a host device” in line 7.

Claims 27-36 and 38-41 respectively depend from claims 26 and 37, thus are rejected for the same reason(s) above for claims 26 and 37.

Further, in claim 34, “the JTAG cells” (plural) lacks a clear antecedent in the claims.
Further, in claim 35, it is unclear in the claims whether “the modified JTAG cell” (singular) is one of “a plurality of modified JTAG cells” in parent claim 29.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29, 31, 33-34, 36-39 and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006729 A1 (“PENDURKAR”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 26 (insofar as understood), PENDURKAR discloses an apparatus comprising: 
a memory component having an independent structure and including an array of memory cells (e.g., a memory component including an array of memory cells within 308’s collectively in Fig. 3, with reference to independently accessible 508’s in Fig. 5) with associated decoding and sensing circuitry (e.g., associated with address decoding and reading operations for 508’s in Fig. 5) and a memory controller (e.g., associated with controlling access operations for 508’s in Fig. 5; also, 504, 510’s in Fig. 5); 
a host device including multiple cores (e.g., the processors within 308’s in Fig. 3) and coupled to the memory component (within 308’s in Fig. 3, with reference to 508’s in Fig. 5) through at least a communication channel for each corresponding core (e.g., a communication channel within each 308 in Fig. 3, for accessing 508’s in Fig. 5); 
a control and JTAG interface in the array of memory cells (e.g., including 501 and 502 in Fig. 5); 
at least an additional register in the control and JTAG interface (e.g., including the registers 108, 112, 114 and 303 in Figs. 1 and 4, as applied to 502 in Fig. 5) for handling data, (e.g., for accessing 508’s in Fig. 5, provided via 318 and 512 in Fig. 5) to be delivered to the associated decoding circuitry (e.g., associated with address decoding for 508’s in Fig. 5) and to the memory controller (associated with controlling access operations for 508’s in Fig. 5; also, 504, 510’s in Fig. 5) to perform modify operations (e.g., write operations for 508’s in Fig. 5); and 
a JTAG cell (e.g., the top-right 116 in Figs. 1 and 4, as a boundary scan unit in the boundary scan chain, as applied to one of 508’s in Fig. 5) including a parallel input (PIN) (e.g., the left input of the top-right 116 in Figs. 1 and 4, receiving from 102 in parallel with other 116’s) from an output of a first sense amplifier of the associated sensing circuitry (e.g., associated with one of 508’s in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”), a parallel output (POUT) (e.g., the right output of the top-right 116 in Figs. 1 and 4, outputting to 104 in parallel with other 116’s) to corresponding data circuity of a host device (e.g., via 104), a serial input (SIN) (e.g., the top input of the top-right 114 in Figs. 1 and 4, receiving serially from the previous 116 in the boundary scan chain) connected to an output of a second sense amplifier (e.g., associated with the previous 116 in the boundary scan chain in Figs. 1 and 4, and associated with a second 508 in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”), and a serial output (SOUT) (e.g., the bottom output of the top-right 116 in Figs. 1 and 4, outputting serially to the next 116 in the boundary scan chain) connected to an input of a third sense amplifier (e.g., associate with the next 116 in the boundary scan chain in Figs. 1 and 4, and associated with a third 508 in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”).

Regarding claim 27, PENDURKAR discloses the apparatus of claim 26, wherein the array of memory cells includes a plurality of sub-arrays (e.g., sub-arrays within respective 308’s in Fig. 3, with reference to 508’s in Fig. 5) and the additional register in the control and JTAG interface (including the registers 108, 112, 114 and 303 in Figs. 1 and 4, as applied to 502 in Fig. 5) supports data and address registers of each sub-array of memory cells (e.g., for accessing 508’s in Fig. 5, for each 308 in Fig. 3).

Regarding claim 28, PENDURKAR discloses the apparatus of claim 26, wherein the memory component includes a plurality of sub-arrays (e.g., sub-arrays within respective 308’s in Fig. 3, with reference to 508’s in Fig. 5) with a read interface including sense amplifiers of the associated sensing circuitry (e.g., a sensing circuit associated with reading operations for 508’s in Fig. 5) and a data buffer (e.g., associated with 116 in Figs. 1 and 4, as applied to 502 in Fig. 5 for accessing data read from 508’s Fig. 5; also, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”) and wherein an internal register of the JTAG interface (e.g., a register in Figs. 1 and 4, as applied to 502 in Fig. 5) is structured to generate at least four address registers filled with corresponding different addresses (e.g., different addresses for accessing different 308’s in Fig. 3; also, for accessing different 508’s in Fig. 5) and triggering at least four different data from the read interface of each sub-array (e.g., different read data associated with different 308’s in Fig. 3; also, for different 508’s in Fig. 5).

Regarding claim 29, PENDURKAR discloses the apparatus of claim 28, wherein the data buffer includes a plurality of modified JTAG cells (e.g., 116’s in Figs. 1 and 4, as applied to each 308 in Fig. 3, with reference to Fig. 5) coupled to corresponding outputs of the sense amplifiers (e.g., associated with 508’s in Fig. 5; also, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”).

Regarding claim 31, PENDURKAR discloses the apparatus of claim 29, wherein the plurality of modified JTAG cells are further used as building blocks of a boundary-scan shift register in a boundary scan architecture (e.g., 116’s in Figs. 1 and 4, as applied to each 308 in Fig. 3, with reference to Fig. 5).

Regarding claim 33, PENDURKAR discloses the apparatus of claim 28, wherein the memory component includes at least four sub-arrays and each sub-array is independently addressable inside the memory component (e.g., e.g., independently addressable 508’s in Fig. 5).

Regarding claim 34, PENDURKAR discloses the apparatus of claim 28, wherein a scan-chain is formed by serially interconnecting the JTAG cells of the data buffer (e.g., 116’s in Figs. 1 and 5, as applied to each 308 in Fig. 3, with referent to 502 in Fig. 5).

Regarding claim 36, PENDURKAR discloses the apparatus of claim 26, wherein each core (e.g., a processor within each 308 in Fig. 3) is coupled to the communication channel for independently receiving and transferring data to the memory component (e.g., a communication channel between the processor and the memory element within each 308 in Fig. 3, independent of another 308, with reference to 508’s in Fig. 5) connecting directly a selected read register to an input of the corresponding channel of the host device (e.g., providing data read from a selected 508 in Fig. 5 to a corresponding channel within each 308 in Fig. 3).

Regarding independent claim 37 (insofar as understood), PENDURKAR discloses a non-volatile memory device, comprising: 
at least a memory array (e.g., including a memory array within 308’s collectively in Fig. 3, with reference to 508’s in Fig. 5) with associated decoding and sensing circuitry (e.g., associated with address decoding and reading operations for 508’s in Fig. 5); 
a memory controller (e.g., associated with controlling access operations for 508’s in Fig. 5; also, 504, 510’s in Fig. 5); 
a control and JTAG interface in the at least a memory array (e.g., including 501 and 502 in Fig. 5); 
at least an additional register in the control and JTAG interface (e.g., including the registers 108, 112, 114 and 303 in Figs. 1 and 4, as applied to 502 in Fig. 5) for handling data, address and control signals (e.g., for accessing 508’s in Fig. 5) provided from a communication channel (e.g., including 318 and 512 in Fig. 5) connecting the memory device (including 508’s in Fig. 5) to a host device (e.g., 300 in Fig. 3); and 
(e.g., the top-right 116 in Figs. 1 and 4, as a boundary scan unit in the boundary scan chain, as applied to one of 508’s in Fig. 5) including a parallel input (PIN) (e.g., the left input of the top-right 116 in Figs. 1 and 4, receiving from 102 in parallel with other 116’s) from an output of a first sense amplifier of the associated sensing circuitry (e.g., associated with one of 508’s in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”), a parallel output (POUT) (e.g., the right output of the top-right 116 in Figs. 1 and 4, outputting to 104 in parallel with other 116’s) to corresponding data circuity of a host device (e.g., via 104), a serial input (SIN) (e.g., the top input of the top-right 114 in Figs. 1 and 4, receiving serially from the previous 116 in the boundary scan chain) connected to an output of a second sense amplifier (e.g., associated with the previous 116 in the boundary scan chain in Figs. 1 and 4, and associated with a second 508 in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”), and a serial output (SOUT) (e.g., the bottom output of the top-right 116 in Figs. 1 and 4, outputting serially to the next 116 in the boundary scan chain) connected to an input of a third sense amplifier (e.g., associate with the next 116 in the boundary scan chain in Figs. 1 and 4, and associated with a third 508 in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”).

Regarding claim 38, PENDURKAR discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface includes a JTAG state machine (e.g., with reference to Fig. 2, as applied to 502 in Fig. 5) structured to reset or access an instruction register (e.g., with reference to 201 in Fig. 2, as applied to 502 in Fig. 5) as well as to access data selected by the instruction register (e.g., with reference to 202 in Fig. 2, as applied to 502 in Fig. 5).

Regarding claim 39, PENDURKAR discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface is configured to: 
receive, as inputs, standard JTAG signals including TMS, TCK, and TDI signals (e.g., see Figs. 1 and 4, as applied to 502 in Fig. 5) as well as data from a memory page (e.g., data from a selected 508 in Fig. 5); and 
produce, as output, data, address, and control signals (e.g., for accessing 508’s in Fig. 5) that are transferred to a memory address decoder of the associated decoding circuitry (e.g., for addressing 508’s in Fig. 5) and to the memory controller (associated with controlling access operations for 508’s in Fig. 5; also, 504, 510’s in Fig. 5) to perform modify operations (e.g., write operations for 508’s in Fig. 5).

Regarding independent claim 42, PENDURKAR discloses a method, comprising: 
handling input data, address signals (e.g., for accessing 508’s in Fig. 5), and JTAG signals (e.g., associated with 502 in Fig. 5) through a control and JTAG interface (e.g., including 501 and 502 in Fig. 5) of a memory component (e.g., within 308’s collectively in Fig. 3, with reference to 508’s in Fig. 5) to deliver input signals to decoding circuitry of the memory component (e.g., associated with address decoding for 508’s in Fig. 5) and a memory controller (e.g., associated with controlling access operations for 508’s in Fig. 5; also, 504, 510’s in Fig. 5) to perform modify operations (e.g., write operation for 508’s in Fig. 5); and 
switching a JTAG cell (e.g., one of 116’s in Figs. 1 and 4) from a parallel mode for retrieving data from a plurality of sub-arrays (e.g., a mode using the outputs of 116’s provided to 104’s in Figs. 1 and 4, associated with inputs from 508’s in Fig. 5, with reference to paragraph [0037] “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”) to a serial mode for checking interconnections between the memory component and a host device (e.g., a mode using the series connected inputs and outputs of 116’s in a boundary scan chain in Figs. 1 and 4, via TDI, TDO, TMS and TCK, with reference to paragraph [0005] “the testing of interconnects between IC's mounted on a system board without directly accessing the pins of each IC”).

Regarding claim 43, PENDURKAR discloses the method of claim 42, wherein the method includes pre-loading input data for the memory controller (e.g., associated with the standard JTAG implementation of Figs. 1 and 4, as applied to 502 in Fig. 5; also, with reference to Fig. 2).

Regarding claim 44, PENDURKAR discloses the method of claim 42, wherein an array of memory cells within the memory component includes the plurality of sub-arrays (e.g., sub-arrays within respective 308’s in Fig. 3, with reference to 508’s in Fig. 5) and an additional register in the control and JTAG interface (e.g., including the registers 108, 112, 114 and 303 in Figs. 1 and 4, as applied to 502 in Fig. 5) supports data and address registers of each sub-array of memory cells (e.g., for accessing 508’s in Fig. 5, for each 308 in Fig. 3).

Regarding claim 45, PENDURKAR discloses the method of claim 44, wherein the additional register is structured to support generating at least an address for each corresponding sub-array (e.g., for accessing the sub-array associated with each 308 in Fig. 3, with reference to 508’s in Fig. 5) and for triggering different data output from a corresponding read register of each sub-array (e.g., for reading data from the sub-array associated with each 308 in Fig. 3) and for putting directly in communication the corresponding read register with the input data of a corresponding channel of a host device coupled to the memory component through at least a communication channel (e.g., providing data read from a selected 508 in Fig. 5 to a corresponding communication channel within each 308 in Fig. 3) for each of multiple cores of the host device (e.g., for each 308 in Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0006729 A1 (“PENDURKAR”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 30, PENDURKAR discloses the apparatus of claim 28, but does not disclose that each sense amplifier is connected directly to a modified JTAG cell to integrate a JTAG structure and the sense amplifiers in a single circuit portion.
However, PENDURKAR teaches that “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)” (paragraph [0038]).  Also, Figs. 1 and 4 show boundary scan cells (116) coupled to various portions of a core (102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide one boundary scan cell (e.g., 116 in Figs. 1 and 4) directly for each sense amplifier associated with each memory element of PENDURKAR (i.e., for each 508 in Fig. 5), thus integrating a JTAG structure and the sense amplifier in a single circuit portion (associated with each 508 in Fig. 5), in order to more efficiently access data read from each memory element of PENDURKAR (i.e., from each 508 in Fig. 5) during test operations.

Regarding claim 40, PENDURKAR discloses the memory device of claim 37, wherein the memory device is structured to be in communication with a plurality of cores of the host device through corresponding communication channels (e.g., communication channels between corresponding core processors and memory elements within respective 308’s in Fig. 3, with reference to Fig. 5) and wherein a selected read register of the memory device is connected (e.g., providing data read from a selected 508 in Fig. 5 directly and independently to a corresponding communication channel within each 308 in Fig. 3).
PENDURKAR does not disclose that the memory device is non-volatile.
However, PENDURKAR teaches that “[m]emory array 508 may be any suitable type of memory array” (paragraph [0039]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include non-volatile memory elements (such as a NAND Flash memory array) for the memory device of PENDURKAR (including 508’s in Fig. 5), since including such non-volatile memory for a processor core was common and well known in the art, to store critical information for the processor core that must be maintained when powered off.

Regarding claim 41, PENDURKAR, as modified above (with reference to the rejection of claim 40 above), discloses the non-volatile memory device of claim 37, wherein the memory device is a non-volatile memory device, and wherein the memory array is a NAND Flash memory array (see the rejection of claim 40 above).

---------------------------
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0006729 A1 (“PENDURKAR”) in view of US 2004/0044937 A1 (“DUBEY”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 32, PENDURKAR discloses the apparatus of claim 29, wherein the plurality of modified JTAG cells include a boundary scan cell (e.g., 116 in Figs. 1 and 4, as applied to 502 in Fig. 5), but is silent regarding details of the boundary scan cell, thus does not disclose that the boundary scan cell comprises an input multiplexer and an output multiplexer and at least a further pair of latches between the input multiplexer and the output multiplexer.
However, DUBEY teaches such boundary scan cell configuration (e.g., Figs. 4 and 5; also, Figs. 1-3) that is useful and adaptable for the boundary scan cell of PENDURKAR, to efficiently implement the JTAG standard and to increase the operational speed of a boundary scan test process (e.g., paragraphs [0007] and [0008]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the boundary scan cell configuration of DUBEY for the boundary scan cell of PENDURKAR, since such boundary scan cell configuration was known in the art, to efficiently implement the JTAG standard and to increase the operational speed of a boundary scan test process (e.g., paragraphs [0007] and [0008] of DUBEY).

Regarding claim 35, PENDURKAR, as modified above, discloses the apparatus of claim 32, wherein the further pair of latches are connected in a pipeline between the parallel input and the parallel output of the modified JTAG cell (e.g., the two-latch pipeline in Figs. 4 and 5, as well as Figs. 1-3, of DUBEY, as applied to PENDURKAR, in the above combination).


Response to Arguments
Applicant’s arguments in Remarks, filed 02 December 2021, have been considered.
Regarding the previous 35 USC 112(b) rejections, the applicant’s amendment has overcome the rejections.  However, it raised new issues under 35 USC 112(a) and (b) as indicated above.
Regarding the previous 35 USC 102 rejections, the applicant’s arguments (particularly on page 9 of Remarks) pertain to the added limitations in independent claims 26, 37 and 42.  However, upon further consideration of the Pendurkar reference, the subject matter of the added limitations, insofar as understood and given its broadest reasonable interpretation, is deemed to read on the Pendurkar reference, as explained above.  Particularly, among others, the Pendurkar reference teaches in paragraph [0037] that “core TAP controller 502 is coupled to core TDI and TDO via core boundary scan logic (not shown for simplicity)”, and the core boundary scan logic includes boundary scan units 116 in Figs. 1 and 4 in a boundary scan chain, coupled to a TAP controller and TDI and TDO .
Regarding the Dubey reference (on page 11 of Remarks), although it is not cited in the above rejections of independent claims 26, 37 and 42, the terminals PIN, POUT, SIN and SOUT in Fig. 5 of the application correspond to the terminals P_IN, P_OUT, SCAN IN and SCAN OUT in Figs. 1-4 of the Dubey reference, which are part of a standard boundary scan unit configuration in a boundary scan chain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824